Citation Nr: 9925809	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran was honorably discharged from the United States 
Air Force in March 1971 with over twenty years of active duty 
service.  He died on November [redacted], 1996.  The appellant 
is the widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was honorably discharged from the Air Force 
in March 1971 with over twenty years of active duty service.  
He died in November 1996.

2.  The appellant is the unremarried surviving spouse of the 
veteran.

3.  Medical records in the file reflect that the veteran died 
of sinus cancer that was first diagnosed in the early 1990s.

4.  The evidence of record reflects that the veteran had a 
long history (40 years) of cigarette smoking, a period which 
included his entire 20-year military service career.

5.  Medical opinions by military and VA oncologists indicate 
that there is a positive correlation between chronic tobacco 
use and cancers of the aerodigestive tract, which include 
cancers of the sinuses, and that accordingly, the sinus 
cancer that caused his death might be related to his long-
term tobacco use.


CONCLUSIONS OF LAW

1.  Secondary service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.310, 3.312 (1998).

2.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is established.  38 U.S.C.A. §§ 3501, 3510 (West 1991); 
38 C.F.R. §§ 3.807, 21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran expired on November [redacted], 1996; the immediate 
cause of death, as noted on the Certificate of Death was carcinoma 
of the sinus.  An autopsy was not performed and no conditions were 
listed as a significant condition contributing to his death but 
not resulting in the underlying cause of death.

Review of his service medical records indicates that he was 
hospitalized in 1969 for squamous cell carcinoma of the lower 
lip.  He underwent excisions for same on three occasions in 1969, 
specifically, in July, September and November 1969.  His service 
records disclose no further recurrence of this cancer and his 
discharge-retirement examination notes the condition only by 
history.

Following service, the veteran worked in the decontamination 
department at the Farley Nuclear Plant in Columbia, Alabama, for 
17 years.

Medical records from the Lyster and Keesler Air Force Base 
hospitals disclose that the veteran was diagnosed with squamous 
cell carcinoma of the maxillary sinuses in 1993.  He underwent 
chemotherapy and radiation through 1995, but the cancer 
eventually metastasized to his brain and he died as a result.

In support of her claim for death benefits, the appellant 
submitted a statement from T. W. Ratliff, M.D., Maj, USAF, MC, 
dated August 12, 1997.  Dr. Ratliff indicates that the veteran 
was a patient of his when he was first diagnosed with maxillary 
sinus poorly differentiated cancer in 1993.  He goes on to state 
that the two cancerous conditions the veteran was treated for in 
service in 1969 and in 1993-95 have the same risk factor of 
tobacco use.  Medical records in the claims file disclose that 
the veteran had a 40-year/1 pack/day history of cigarette 
smoking.  Dr. Ratliff further states that cancers of the 
aerodigestive tract tend to recur anywhere along the tract and 
that because both of the veteran's malignancies were located in 
the aerodigestive tract, "it is possible that they were 
related."

In June 1999, the Board requested a medical opinion from an 
oncology specialist employed by the Veterans Health 
Administration (VHA) to address the following questions:

(1) Does the squamous cell carcinoma of 
the maxillary sinus treated in 1993 
represent a metastatic extension or 
recurrence of the squamous cell carcinoma 
of the lip treated in service, or is each 
a separate entity?

(2) If a separate entity, is there a 
common etiology involved in the origins 
of these tumors?

(3) Please comment on the opinion written 
by Dr. Ratliff in August 1997.

In July 1999, the VHA oncologist reviewed the evidence in the 
claims file and responded to the aforementioned questions in 
the following manner:

(1) The squamous cell carcinoma of the 
maxillary sinus treated in 1993 did not 
represent a metastatic extension or 
recurrence of the squamous cell carcinoma 
of the lip treated in this patient 
previously; it represents a separate 
malignancy.

(2) There may be a common etiology 
involved in the origins of these two 
cancers, but each tumor may have a 
distinct etiology.  It is known that 
chronic tobacco use is associated with 
tumors of the upper aerodigestive tract 
and lung.  Cancers of the paranasal 
sinuses, however, are relatively uncommon 
and some potential etiologic factors are 
unique to nasal cavity and paranasal 
sinus tumors including chronic sinusitis, 
an occupational history of woodworking, 
especially involving sanding or lathe 
work, exposure to textile dust and a 
previous exposure to Thoratrast.  
Although the use of tobacco may be a 
principle etiologic factor in squamous 
cell carcinomas of the lip, sun exposure 
has also been incriminated and may 
represent the most significant factor.  
Patients genetically susceptible to 
cancers of the skin following sun 
exposure may also be susceptible to lip 
cancer.

(3) Although it may be true that these 
two cancers have a common etiology, that 
being tobacco use, it is also true as 
noted above that these two cancers may 
have had a distinct etiology.  As with 
all second primary tumors that occur 
along the aerodigestive tract, these two 
cancers are felt to represent two 
separate and distinct cancers even if 
they share tobacco as the common 
etiologic agent.

The VHA medical opinion was made part of the record on appeal 
and, in accordance with the Board's notice and comment 
procedures, was made available to the appellant and her 
representative for review and response prior to the 
preparation of this decision.  38 C.F.R. § 20.903 (1998); see 
also Thurber v. Brown, 5 Vet. App. 119 (1993) and Austin v. 
Brown, 6 Vet. App. 547 (1994).

Analysis

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that her 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding 
is based on the appellant's contentions, assumed to be 
credible for purposes of a well-grounded claim, and by the 
August 12, 1997, statement of Dr. Ratliff, which provides 
medical-nexus evidence favorable to the claim.  Furthermore, 
the Board finds that this case has been adequately developed 
for appellate purposes and that accordingly, a disposition on 
the merits is now in order.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Ibid.

With respect to tobacco use, the General Counsel of VA has 
held in the past that, generally, service connection could be 
granted for identifiable residuals of injury or disease 
related to tobacco use during military service.  See 
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  More recently, 
the General Counsel clarified its position by holding that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service can be established on the basis that tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  These three questions must be 
answered in the affirmative, before service connection can be 
established.  VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

In view of the foregoing, the Board concludes that the 
appellant is entitled to dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1310 on the 
basis that her late husband's death by sinus cancer is 
service connected on a secondary basis to his tobacco 
use/nicotine dependence that evidently had its onset in 
service.  In this case, the medical evidence shows that there 
is a positive correlation between chronic cigarette smoking 
and cancers of the aerodigestive tract, as stated by Dr. 
Ratliff and the VHA oncologist, and hence, a logical 
inference can be drawn to conclude that his 40 year history 
of smoking - a period of time which would have included his 
entire 20-year service career - contributed a great deal to 
cause his death by sinus cancer.  Dr. Ratliff's statement of 
August 1997 is particularly persuasive in this regard for two 
reasons: (1) as his oncologist and treating physician, he was 
very familiar with the veteran's medical condition and (2) 
the opinion he expressed concerning the possible etiologic 
relationship between the tobacco use and the sinus cancer was 
not disputed in the VHA medical opinion.  Moreover, the VHA 
opinion was explicit in stating that "chronic tobacco use," 
which the Board will infer means dependence on nicotine, "is 
associated with tumors of the upper aerodigestive tract and 
lung."  Hence, although the evidence is not clear-cut, the 
Board will find that all three questions posed by the General 
Counsel in VAOPGCPREC 19-97 have, for this case, been 
essentially answered in the affirmative.

The Board is, of course, aware that neither medical opinion 
cited above is clearly dispositive to a favorable outcome for 
the appellant's appeal - no one seems to be able to state 
with certainty that his tobacco use was the definitive cause 
of his sinus cancer diagnosed in 1993.  Nevertheless, in view 
of the critical facts in this case - a long history of 
tobacco use that clearly extended throughout the veteran's 
entire military service and the medically-agreered-upon 
conclusion that chronic tobacco use and sinus cancer are 
etiologically related - the Board will consider that the 
evidence for and against the claim is in equipoise, which 
requires resolution of all reasonable doubt in favor of the 
appellant.  Accordingly, the law provides that in such a 
situation, the benefits must be awarded and therefore, 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 5107(b) (West 1991).

In light of the Board's grant of DIC under section 1310, the 
appellant's claim for Chapter 35 benefits is granted as well.


ORDER

Service connection for the cause of the veteran's death is 
granted for purposes of payment of DIC benefits under 38 
U.S.C.A. § 1310.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is established; the appellant's claim for these 
benefits is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

